Title: To Benjamin Franklin from Honoré-Thomas Bligny: Receipt for Picture Frames, [12 July 1781]
From: Bligny, Honoré-Thomas
To: Franklin, Benjamin


[July 12, 1781]
Memoire des Bordures et verres fournis pour Son Excellence Monsieur de Francklin Ministre plenipotentiaire des Provinces unies de la Merique Septentrionnalle, fourni par Bligny pere Cour du Manége aux Thuilleries

Savoir

  
  
  
  

Le 12. Juillet 1781. deux Bordures pour les portrais de Washington de 2. pouces de profil a la grec à 2 ornemens apretté, dorée d’or Jaune et Brunis et Surles Epaisseurs, d’ensemble 14. pieds 6 pouces à 2 l.t. 10 s. le pied Vallent
36 l.t.
5



Plus deux Couronnemens en Laurier Sculptés en bois aprettés et dorés à 15l.t. chacun Vallent
30
″ - ″
-


Un verre pour une des dites Bordures Carton et monture
3.10




Un autre idem
4.
  ″-″
  -



73 l.t.
15
s.


[in another hand:]plus lestempe [illegible] par le mire
  12
  
  



85 l.t.
15
—


In William Temple Franklin’s hand:] Recu le montant a Passy le 12 Juillet 1781. pr mr(?) bligny
 
Notation: Bligny, Printseller his Acct 85. 15s. Pd. 12. July 81.
